

117 S2368 IS: Military Housing Oversight and Service Member Protection Act
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2368IN THE SENATE OF THE UNITED STATESJuly 15, 2021Ms. Warren (for herself, Ms. Duckworth, Mr. Blumenthal, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to improve the provision of military housing to members of the Armed Forces and their families through private entities, and for other purposes.1.Short titleThis Act may be cited as the Military Housing Oversight and Service Member Protection Act.2.Improvement of oversight of privatized military housing(a)Oversight of contracts and housing units(1)In generalSubchapter IV of chapter 169 of title 10, United States Code, is amended by adding at the end the following new section:2885a.Oversight of contracts and housing units(a)Oversight of contracts(1)The Secretary of Defense shall establish formal written requirements and guidance for entering into and renewing contracts under this subchapter.(2)The Secretary—(A)shall rescind a contract under this subchapter if the other party to the contract, based on credible evidence, fails to cure a material breach of such contract committed by such party within 90 days; and(B)shall not permit the other party to a contract rescinded under subparagraph (A) to enter into new contracts with the Secretary or undertake expansions under existing contracts with the Secretary.(3)The Secretary of Defense, in coordination with the Secretary concerned, shall adopt a formal written contingency plan for the management of housing units in the event that a contract relating to those housing units is rescinded under paragraph (2)(A).(b)Housing office employeesThe Secretary of Defense shall ensure that each housing office at a military installation consists only of employees of the military department concerned.(c)Inspections of housing units(1)The Secretary of Defense shall—(A)provide for the conduct of regular building code and health inspections of housing units, consistent with industry standards, which shall include, at a minimum—(i)inspection before each tenant first occupies a housing unit and again before the tenant moves out; and(ii)inspection during and after any new construction or renovation of a housing unit;(B)employ a sufficient number of independent housing inspectors with all appropriate State and local inspection certifications to conduct inspections under subparagraph (A) without notice to landlords; and(C)provide appropriate oversight to ensure that all maintenance for such housing units is completed in accordance with all applicable Federal, State, and local health and building codes.(2)(A)In providing for the conduct of inspections of housing units under paragraph (1)(A), the Secretary shall permit State and local housing inspectors to conduct inspections of such units without notice to landlords.(B)Not less frequently than annually, the Secretary shall notify State and local housing inspectors that they are permitted on a military installation to conduct inspections under subparagraph (A).(3)In this subsection, the term independent housing inspector means a housing inspector that is not an employee of the landlord of the housing unit being inspected, including any subsidiary of the landlord. .(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 2885 the following new item:2885a. Oversight of contracts and housing units..(b)Treatment of housing lawsSection 2890 of such title is amended by adding at the end the following new subsection:(g)Treatment of housing lawsNotwithstanding any other provision of law, all Federal, State, and local housing protections that would otherwise apply to a tenant located in a jurisdiction surrounding a military installation in the United States, including standards relating to habitability and defenses to eviction, shall apply to a tenant residing in a housing unit that is located on a military installation. .(c)Improvement of financial transparencySection 2891c of such title is amended—(1)in subsection (a)(2), by adding at the end the following new subparagraph:(G)Financial statements equivalent to a 10–K (or successor form) for—(i)the landlord; and(ii)each contract entered into between the landlord and the Department of Defense under this subchapter.; and(2)by adding at the end the following new subsection:(c)Publication of financial details(1)Not less frequently than annually, the Secretary Defense shall publish in the Federal Register the financial details of each contract for the management of housing units.(2)Not later than 15 days after receiving financial statements under subsection (a)(2)(G), the Secretary shall publish on a publicly available website of the Department of Defense those financial statements..(d)Approval of completed workSection 2892 of such title is amended by adding at the end the following new subsection:(d)Approval of completed workA landlord of a housing unit may not indicate on the maintenance work order system of the landlord that maintenance work was completed until an independent inspector approves the completion of the maintenance work in writing..(e)Screening and registry of individuals with health conditions resulting from unsafe housing units(1)In generalSubchapter V of chapter 169 of such title is amended by adding at the end the following new section:2895.Screening and registry of individuals with health conditions resulting from unsafe housing units(a)Screening(1)The Secretary of Defense, in consultation with appropriate scientific agencies as determined by the Secretary, shall ensure that all military medical treatment facilities screen eligible individuals for covered conditions.(2)The Secretary may establish procedures through which screening under paragraph (1) may allow an eligible individual to be included in the registry under subsection (b).(b)Registry(1)The Secretary of Defense shall establish and maintain a registry of eligible individuals who have a covered condition.(2)The Secretary shall include any information in the registry under paragraph (1) that the Secretary determines necessary to ascertain and monitor the health of eligible individuals and the connection between the health of such individuals and an unsafe housing unit.(3)The Secretary shall develop a public information campaign to inform eligible individuals about the registry under paragraph (1), including how to register and the benefits of registering.(c)DefinitionsIn this section:(1)The term covered condition means a medical condition that is determined by the Secretary of Defense to have resulted from residing in an unsafe housing unit.(2)The term eligible individual means a member of the armed forces or a family member of a member of the armed forces who has resided in an unsafe housing unit..(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 2894a the following new item:2895. Screening and registry of individuals with health conditions resulting from unsafe housing units..3.Presumptions of service connection for illnesses associated with residing in privatized military housing(a)In generalSubchapter II of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section:1119.Presumptions of service connection for illnesses associated with residing in privatized military housing(a)Presumption(1)For purposes of section 1110 of this title, and subject to section 1113 of this title, each illness, if any, described in paragraph (2) shall be considered to have been incurred in or aggravated by service described in that paragraph, notwithstanding that there is no record of evidence of such illness during the period of such service.(2)An illness described in this paragraph is any diagnosed or undiagnosed illness that—(A)the Secretary determines, in consultation with the Agency for Toxic Substances and Disease Registry, in regulations prescribed under this section to warrant a presumption of service connection by reason of having a positive association with residence in a privatized military housing unit while serving in the Armed Forces during a period determined by the Secretary in consultation with the Agency for Toxic Substances and Disease Registry; and(B)becomes manifest within the period, if any, prescribed in such regulations in a veteran who resided in a privatized military housing unit during service in the Armed Forces.(3)For purposes of this subsection, a veteran who resided in a privatized military housing unit while serving in the Armed Forces during the period described in paragraph (2) and who has an illness described in such paragraph shall be presumed to have developed that illness by reason of such service unless there is conclusive evidence to establish that the veteran developed that illness through another means.(b)Determinations relating to diseases(1)Whenever the Secretary determines, in consultation with the Agency for Toxic Substances and Disease Registry, on the basis of sound medical and scientific evidence, that a positive association exists between residence in a privatized military housing unit and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.(2)In making determinations for the purpose of this subsection, the Secretary shall take into account all other sound medical and scientific information and analyses available to the Secretary. In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.(3)An association under paragraph (1) shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.(c)Removal of diseasesWhenever a disease is removed from regulations prescribed under this section—(1)a veteran who was awarded compensation for such disease on the basis of the presumption provided in subsection (a) before the effective date of the removal shall continue to be entitled to receive compensation on that basis; and(2)a survivor of a veteran who was awarded dependency and indemnity compensation for the death of a veteran resulting from such disease on the basis of such presumption shall continue to be entitled to receive dependency and indemnity compensation on such basis.(d)Privatized military housing unit definedIn this section, the term privatized military housing unit means a housing unit under subchapter IV of chapter 169 of title 10..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1118 the following new item:1119. Presumptions of service connection for illnesses associated with residing in privatized military housing..4.Hospital care, medical services, and nursing home care for family members of veterans who resided in privatized military housing(a)In generalSubchapter VIII of chapter 17 of title 38, United States Code, is amended by inserting after section 1787 the following new section:1787A.Health care of family members of veterans who resided in privatized military housing(a)In generalA family member of a veteran described in paragraph (3) of section 1119(a) of this title who resided in a privatized military housing unit during the period described in paragraph (2) of such section, or who was in utero during such period while the mother of such family member resided in such housing unit, shall be eligible for hospital care, medical services, and nursing home care furnished by the Secretary for any covered illness that is associated with residing in a privatized military housing unit during such period.(b)DefinitionsIn this section:(1)The term covered illness means an illness described in section 1119(a)(2) of this title.(2)The term privatized military housing unit has the meaning given that term in section 1119(d) of this title..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1787 the following new item:1787A. Health care of family members of veterans who resided in privatized military housing..5.Ethical limitations relating to ownership of privatized military housing entities(a)In generalSection 208 of title 18, United States Code, is amended by adding at the end the following:(e)(1)In this subsection, the term covered individual means an individual—(A)who—(i)is serving as a Member of Congress (as defined in section 2106 of title 5); and(ii)serves on the Committee on Armed Services of the Senate or the Committee on Armed Services of the House of Representatives;(B)who is an employee (as defined in section 2105 of title 5) of the Department of Defense who is serving—(i)in a Senior Executive Service position (as defined in section 3132 of title 5);(ii)in a position on the Executive Schedule under subchapter II of chapter 53 of title 5; or(iii)in any other position for which the rate of compensation is at or above the minimum rate of compensation for a Senior Executive Service position in the Department of Defense; or(C)who is a member of the Armed Forces serving in a position for which the pay grade is at or above level O–7.(2)A covered individual may not own any interest (other than as part of a widely-held investment fund described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 U.S.C. App.)) in an entity that owns or manages a housing unit under subchapter IV of chapter 169 of title 10..(b)Civil enforcementSection 216 of title 18, United States Code, is amended—(1)in subsection (a), by inserting (which shall not include a violation of subsection (e) of such section 208) after 208;(2)in subsection (b), in the first sentence, by inserting or a violation of section 208(e) after 209 of this title; and(3)in subsection (c)—(A)in the first sentence, by inserting or a violation of section 208(e) after 209 of this title; and(B)in the second sentence, by inserting or violation after such an offense.6.Clarification of prohibition against collection from tenants of privatized military housing units of amounts in addition to rentSection 2891a(e) of title 10, United States Code, is amended—(1)by striking the any each place it appears and inserting any; and(2)by adding at the end the following new paragraph:(3)Costs incurred to modify or upgrade a housing unit to comply with standards under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and facilitate occupancy of the housing unit by an individual with a disability (as defined in section 3 of such Act (42 U.S.C. 12102)) may not be considered optional services under paragraph (2)(A)(i) or another exception to the prohibition in paragraph (1) against collection from tenants of housing units of amounts in addition to rent..7.Modification of contractsThe Secretary of Defense may modify any contract entered into under subchapter IV of chapter 169 of title 10, United States Code, for purposes of carrying out this Act and the amendments made by this Act.